DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/12/2021 has been entered. Claims 1-22 remain pending in the application. The applicant’s amendments to the claims have overcome the 35 U.S.C 112(b) rejection.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP § 608.01.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claims 4-6 and 8-9 use the word “means” and it invokes 35 USC 112(f) rejection.
Claim 4, recites the limitation “the system further comprises means for” and it invokes 35 USC 112(f) rejection.
Claim 5, recites the limitation “wherein the means for providing” and it invokes 35 USC 112(f) rejection.
Claim 6, recites the limitation “wherein the means for providing” and it invokes 35 USC 112(f) rejection.
Claim 8, recites the limitation “wherein the means for detecting” and it invokes 35 USC 112(f) rejection.
Claim 9, recites the limitation “wherein the means for detecting” and it invokes 35 USC 112(f) rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-15, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vortman (US Pub No. 2018/0071553).
Regarding claim 1, Vortman teaches A system for regulating microbubbles in a treatment procedure for a target region, the system comprising (Figure 1, element 100, para. 0027): an ultrasound transducer (Figure 1, element 104, para. 0027); and a controller configured to (Figure 1, element 108, para. 0027): (a) generate a tissue-sensitivity map including a plurality of regions, at least one of the regions being outside the target region, the tissue-sensitivity map assigning (para. 0047), to each of the regions, a sensitivity level indicative of tissue sensitivity to an interaction between the microbubbles and an acoustic beam (para. 0047); (b) select at least one interaction region based at least in part on the tissue- sensitivity map (para. 0039); and (c) activate the ultrasound transducer so as to generate the acoustic beam for interacting with the microbubbles in the selected at least one interaction region in the tissue-sensitivity map (para. 0039), thereby indirectly changing a characteristic of the microbubbles at the target region (para. 0039).

Regarding claim 2, Vortman teaches The system of claim 1, wherein the controller is further configured to determine at least one parameter associated with the ultrasound 

Regarding claim 3, Vortman teaches The system of claim 2, wherein the controller is further configured to activate the ultrasound transducer based at least in part on the determined parameter associated with the ultrasound transducer (paras. 0039 and 0045).

Regarding claim 8, Vortman teaches The system of claim 1, further comprising means for detecting the characteristic of the microbubbles in at least one of the target region, one of the regions in the tissue-sensitivity map, or a dedicated monitored region (paras. 0013 and 0036).

Regarding claim 9, Vortman teaches The system of claim 8, wherein the means for detecting the microbubble characteristic comprises the ultrasound transducer, an acoustic-signal detection device or a second ultrasound transducer (para 0036).

Regarding claim 10, Vortman teaches The system of claim 8, wherein the controller is further configured to determine at least one parameter associated with the ultrasound transducer based at least in part on the detected microbubble characteristic (paras. 0039 and 0045).



Regarding claim 12, Vortman teaches The system of claim 11, wherein the controller is further configured to determine at least one parameter associated with the ultrasound transducer so as to select the at least some of the microbubbles for cavitation (para 0042).

Regarding claim 13, Vortman teaches The system of claim 12, wherein the at least one parameter associated with the ultrasound transducer comprises at least one of a frequency (para 0045), an amplitude or a phase associated with at least one transducer element of the ultrasound transducer (para 0045).

Regarding claim 14, Vortman teaches The system of claim 1, wherein the tissue sensitivity comprises at least one of thermal sensitivity or sensitivity to microbubble cavitation (paras. 0041 and 0047). 

Regarding claim 15, Vortman teaches The system of claim 1, wherein the microbubble characteristic comprises at least one of an amount, a concentration, a size distribution or a response of the microbubbles to the acoustic beam (paras. 0042 and 0047).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman (US Pub No. 2018/0071553) in the view of Czarnota (US Pub No. 20150196638).
Regarding claim 4, Vortman teaches The system of claim 1, however, Vortman fails to explicitly teach wherein the treatment procedure involves utilization of the microbubbles, the system further comprises means for providing microbubbles to the target region for initializing the treatment procedure.
Czarnota, in the same field of endeavor in the subject of ultrasound therapy, teaches wherein the treatment procedure involves utilization of the microbubbles (para. 0058), the system further comprises means for providing microbubbles to the target region for initializing the treatment procedure (para. 0058).


Regarding claim 5, Vortman teaches The system of claim 4, however fails to explicitly teach wherein the means for providing the microbubbles comprises an administration system for administering the microbubbles to the target region.
Czarnota, in the same field of endeavor in the subject of ultrasound therapy, teaches wherein the means for providing the microbubbles comprises an administration system for administering the microbubbles to the target region (para. 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vortman to incorporate the teachings of Czarnota to provide microbubbles to the target. Doing so will increase the effectiveness of the system and will improve the outcome of the treatment.

Regarding claim 6, Vortman teaches The system of claim 4, wherein the means for providing the microbubbles causes the ultrasound transducer to transmit ultrasound pulses to the target region to generate the microbubbles (para. 0047).



Regarding claim 16, Vortman teaches The system of claim 1, further comprising an imaging device for acquiring digital representations (figure 1, element 116, paras. 0027 and 0030), the controller being further configured to generate the tissue- sensitivity map based at least in part on the digital representations (figure 1, element 116, paras. 0027 and 0030).
However, Vorman fails to explicitly teach comprising a plurality of voxels.
Czarnota, in the same field of endeavor in the subject of ultrasound therapy, teaches comprising a plurality of voxels (para. 0131).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vortman to incorporate the teachings of Czarnota to provide digital representation with voxels. Doing so will increase the effectiveness of the system as it helps to determine the most effective treatment plan.

Regarding claim 17, Vortman teaches The system of claim 16, wherein the controller is further configured to determine an anatomical characteristic of the at least a portion of the regions in the tissue-sensitivity map based on the digital representations (para. 0030), the tissue-sensitivity map being generated based at least in part on the anatomical characteristic (para. 0030).



Regarding claim 19, Vortman teaches The system of claim 17, however, fails to explicitly teach wherein the controller is further configured to generate the tissue-sensitivity map by assigning a sensitivity score to voxels of the at least a portion of the regions in the tissue-sensitivity map based at least in part on the anatomical characteristic associated therewith, the sensitivity score indicating a sensitivity level of the voxel to the interaction of the acoustic beam with the microbubbles.
Czarnota, in the same field of endeavor in the subject of ultrasound therapy, teaches wherein the controller is further configured to generate the tissue-sensitivity map by assigning a sensitivity score to voxels of the at least a portion of the regions in the tissue-sensitivity map based at least in part on the anatomical characteristic associated therewith (paras. 0061-0065 and 0131), the sensitivity score indicating a sensitivity level of the voxel to the interaction of the acoustic beam with the microbubbles (paras. 0061-0065 and 0131).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vortman to incorporate the teachings of Czarnota to provide a sensitivity score. Doing so will increase the effectiveness of the system as it helps to determine the most effective treatment plan to the specific area.


Czarnota, in the same field of endeavor in the subject of ultrasound therapy, teaches wherein the selected at least one interaction region in the tissue-sensitivity map has a low sensitivity score than the other ones of the regions in the tissue-sensitivity map (paras. 0061-0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vortman to incorporate the teachings of Czarnota to provide a sensitivity score. Doing so will increase the effectiveness of the system as it helps to determine the most effective treatment plan to the specific area.

Regarding claim 21, Vortman teaches The system of claim 19, however, fails to explicitly teach wherein the controller is further configured to adjust at least one parameter associated with the ultrasound transducer based at least in part on the sensitivity scores assigned to the regions in the tissue-sensitivity map.
Czarnota, in the same field of endeavor in the subject of ultrasound therapy, teaches wherein the controller is further configured to adjust at least one parameter associated with the ultrasound transducer based at least in part on the sensitivity scores assigned to the regions in the tissue-sensitivity map (paras. 0061-0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vortman to incorporate the teachings of .
Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. The applicant argued that the prior art doesn’t teach tissue sensitivity. However, Vortman teaches characterizing each region of the skull as HTA, LTA, and ITA based on the anatomical characterization of the region through processing the reflection of the ultrasound signal (paragraphs 0046 and 0047). Therefore, the art teaches characterizing the tissue sensitivity and determine if it’s HTA, LTA, or ITA. Where each of the regions are characterized with a sensitivity level, for example, in the HTA region the interaction of the microbubbles and the ultrasound energy cause the amount of microbubbles (expressed as an absolute number or as a concentration per unit volume) to be above a pre-determined threshold, which is highly sensitive. while in the LTA region the amount of microbubbles (expressed as an absolute number or as a concentration per unit volume) is below or within a pre-determined threshold, therefore, it is less sensitive (paragraphs 0007, 0038-0045)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793              

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793